IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 94-20594
                        (Summary Calendar)




UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                              versus


DAMON DOWNS,

                                             Defendant-Appellant.




          Appeal from the United States District Court
               for the Southern District of Texas
                  (CA-H-94-1579(CR-H-93-27-1))


                        November 16, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*


     Appellant appeals from the district court's orders denying his

28 U.S.C. § 2255 motions for post-conviction relief.     He argues,

inter alia, that an element of the offense was omitted from both

the indictment and the plea colloquy and that the district court

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
should have considered his supplemental § 2255 motion.    We have

reviewed the record and the district court's opinions and find no

reversible error. Accordingly, we affirm based on the reasoning of

the district court.   United States v. Downs, No. H-94-1579 (S.D.

Tex. Mar. 2, 1995 & Aug. 2, 1995).

AFFIRMED.




                                2